Citation Nr: 0925238	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-11 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1942 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision (issued in July 
2004) from the Department of Veterans Affairs (VA) Regional 
Office (RO) above, which, in pertinent part, denied service 
connection for PTSD.  

The Veteran appealed the RO's June 2004 decision and the 
claim was certified to the Board.  In an April 2007 decision, 
the Board, in pertinent part, remanded the claim of service 
connection for PTSD in order to additional evidentiary 
development to be conducted.  Unfortunately, all requested 
development was not adequately completed and another remand 
is needed in this case.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
PTSD.  The Veteran has asserted that his current diagnosis of 
PTSD is related to the stressful events he experienced during 
his service in the Persian Gulf during World War II.  The 
Veteran specifically asserts that, in 1943, his unit, the 
3430th Ordnance Medium Automotive Maintenance Company, was 
aboard a ship for 46 days and, one night, they encountered a 
strong storm that caused two of his friends from a different 
company to be thrown overboard and drown.  He also reports 
that, on one occasion in 1943, his unit was on a convoy 
mission when an artillery shell exploded near them.  He 
reports that he was knocked unconscious and two of his fellow 
soldiers went missing or were killed by the explosion.  

In an April 2007 decision, the Board remanded the issue of 
entitlement to service connection for PTSD in order for 
additional evidentiary development to be conducted.  The 
Board noted that the Veteran has a diagnosis of PTSD but that 
his stressors have not been verified.  In this regard, the 
Board noted that, while the RO attempted to verify the 
Veteran's claimed in-service stressors, a reply from a 
research request indicated that a search for morning reports 
should be requested and there was no indication that a search 
for morning reports was ever requested or conducted.  The 
Board specifically requested that morning reports be 
requested for the Veteran's unit from December 1942 to 
January 1943, and from March to April 1943.  

Following the Board's April 2007 decision, the AMC sent a 
request through the Personnel Information Exchange System 
(PIES) to "Code O20" requesting the morning reports 
identified in the April 2007 decision.  However, to date, no 
reply has ever been received in response to that research 
request.  See October 2007 letter to Veteran; December 2008 
Deferred Rating Decision.  

Nevertheless, in January 2009, the AMC sent a request through 
PIES to "Code O99" requesting morning reports and, in March 
2009, a reply was received which indicated that morning 
reports are not a primary source for the information 
requested but that the request should be directed to "Code 
55" using the special stressor codes.  

Thereafter, in March 2009, a request for morning reports was 
sent through PIES to "Code O40."  In June 2009, a response 
was received from the U.S. Army and Joint Services Records 
Research Center (JSRRC, formerly known as CURR, the U.S. 
Armed Services Center for Unit Records Research), which 
indicated that they were unable to do meaningful research on 
the Veteran because they were unable to find a unit 
designated as the 3430th Ordnance Medium Automotive 
Maintenance Company.  The response indicated that, if the 
Veteran's correct unit can be determined, a request for 
morning reports should be sent to the National Personnel 
Records Center (NPRC).  

Despite JSRRC's response that they could not find a unit 
designated as the 3430th Ordnance Medium Automotive 
Maintenance Company, review of the record reveals that, in 
April 2005, JSRRC responded to a request for research and 
indicated that they had reviewed unit histories submitted by 
the 3430th Ordnance Medium Automotive Maintenance Company in 
1942.  The response also indicated that they do not maintain 
morning reports and that a search for morning reports should 
be conducted to determine if anyone assigned to the unit died 
in December 1942.  

Given the Board's specific request for morning reports and 
the conflicting evidence of record as to morning reports for 
the Veteran's unit, the Board finds a remand is necessary to 
determine if morning reports are available for the Veteran's 
unit from December 1942 to January 1943, and from March to 
April 1943.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998); see also 38 U.S.C.A. § 5103(A)(2).  The Board regrets 
any additional delay in adjudicating the Veteran's claim; 
however, the morning reports may corroborate the Veteran's 
report of losing friends during military service and all 
reasonable efforts must be taken to obtain this evidence.  

In this context, the Board has carefully reviewed the 
evidence of record, including the service treatment records 
and the Veteran's DD Form 214, and finds that the Veteran's 
unit of designation is shown as the 3430th Ordnance Medium 
Automotive Maintenance Company (3430th Ord MAM Co.).  

Therefore, in view of the foregoing, to ensure that VA has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim, and to ensure full compliance with 
due process requirements, the case is REMANDED for the 
following development:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Contact the National Personnel Records 
Center (NPRC), and/or any other agency 
deemed appropriate, and request morning 
reports for the Veteran's unit, the 
3430th Ordnance Medium Automotive 
Maintenance Company, from December 1942 
to January 1943, and from March to 
April 1943.  Any information obtained 
should be associated with the claims 
file.  If the search efforts produce 
negative results, a memorandum of 
unavailability should be prepared and 
associated with the claims file.  

2.	Thereafter, the issue on appeal should 
be readjudicated.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and 
his representative should be provided 
with a supplemental statement of the 
case and afforded the appropriate 
opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The Veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded, 
including any additional detailed information as to his 
claimed in-service stressors.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


